Exhibit 10.18

COMPUTER SCIENCES CORPORATION

1997 NONEMPLOYEE DIRECTOR STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement ("Agreement") is made and entered into as
of the date indicated on the signature page hereto (the "Grant Date") by and
between Computer Sciences Corporation, a Nevada corporation (the "Company"), and
the nonemployee director of the Company executing this Agreement (the
"Director").

WHEREAS, the Company's 1997 Nonemployee Director Stock Incentive Plan (the
"Plan") was adopted by the Board of Directors of the Company (the "Board") on
June 16, 1997 and approved by the stockholders of the Company on August 
11, 1997;

WHEREAS, pursuant to the Plan, as amended, the Company is authorized to grant
awards to directors of the Company who are not employees of the Company or any
of its subsidiaries;

WHEREAS, such awards may include restricted stock units with respect to shares
of the common stock, par value $1.00 per share, of the Company (the "Common
Stock"), which restricted stock units shall contain such terms and conditions as
may be determined by the Board, as the administrator of the Plan; and

WHEREAS, the Company desires to grant to the Director, and the Director desires
to accept, a restricted stock unit upon the terms and conditions set forth
herein, which terms and conditions have been approved by the Board;

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:

1. Grant of RSU. The Company hereby grants to the Director, and the Director
hereby accepts, a restricted stock unit with respect to the number of shares of
Common Stock indicated on the signature page hereto (the "RSU Shares") upon the
terms and conditions set forth in this Agreement (the "RSU").

2. Adjustment of RSU Shares. In the event that the outstanding securities of the
class then subject to the RSU are increased, decreased or exchanged for or
converted into cash, property and/or a different number or kind of securities,
or cash, property and/or securities are distributed in respect of such
outstanding securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, reclassification, dividend (other than a
regular cash dividend) or other distribution, stock split, reverse stock split
or the like, or in the event that substantially all of the property and assets
of the Company are sold, then the Board shall make appropriate and proportionate
adjustments in the number and type of shares or other securities or cash or
other property that are thereafter subject to the RSU.

3. Nontransferability of RSU. Neither the RSU nor any interest therein may be
sold, assigned, conveyed, gifted, pledged, hypothecated or otherwise transferred
in any manner other than by will or the laws of descent and distribution.

4. Plan. The RSU is granted pursuant to the Plan, as in effect on the Grant
Date, and is subject to all the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that no such amendment
shall deprive the Director, without his or her consent, of the RSU or of any of
the Director's rights under this Agreement. The interpretation and construction
by the Board of the Plan and this Agreement shall be final and binding upon the
Director.

5. Stockholder Rights. No person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of any of the RSU Shares until
the redemption of the RSU in accordance with the provisions of this Agreement.

6. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and its successors and assigns, on the one hand, and the Director
and his or her heirs, beneficiaries, legatees and personal representatives, on
the other hand.

7. Entire Agreement; Amendments and Waivers. This Agreement embodies the entire
understanding and agreement of the parties with respect to the subject matter
hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto. None of the terms and conditions of this Agreement may be amended,
modified, waived or canceled except by a writing, signed by the parties hereto
specifying such amendment, modification, waiver or cancellation. A waiver by
either party at any time of compliance with any of the terms and conditions of
this Agreement shall not be considered a modification, cancellation or consent
to a future waiver of such terms and conditions or of any preceding or
succeeding breach thereof, unless expressly so stated.

8. Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of California applicable to contracts
made and performed entirely within such state.

9. Redemption of RSU.

(a) The RSU shall not be redeemable prior to the date upon which the Director
ceases to be a director of the Company (the "Termination Date"). If the
Termination Date occurs on or after the date of the Company's first Annual
Meeting of Stockholders held after the Grant Date, then the Company shall redeem
the RSU by delivering to the Director (or after the Director's death, to the
beneficiary designated by the Director for such purpose), at such time or times
as the Director shall elect pursuant to Sections 9(c) and (d) hereof, the RSU
Shares and the Dividend Equivalents (as hereinafter defined). If the Termination
date occurs prior to the date of the Company's first Annual Meeting of
Stockholders held after the Grant Date, then the RSU shall terminate,
unredeemed, on the Termination Date.

(b) The term "Dividend Equivalents" shall mean, with respect to each RSU Share
being delivered by the Company upon redemption of the RSU, an amount in cash
equal to the aggregate amount of all regular cash dividends paid on a share of
Common Stock during the period between the Grant Date and the date of such
redemption, together with interest thereon at the rate credited to amounts
deferred under the Company's Deferred Compensation Plan, as such rate is changed
from time to time.

(c) Subject to Section 9(d) hereof, the Director hereby elects for the RSU to be
redeemed, and for the RSU Shares and the Dividend Equivalents to be delivered by
the Company to the Director, at the following time or times: [check one of the
following]

_____ (i) as an entirety within 30 days following the Termination Date

_____ (ii) in as equal amounts of whole shares as possible on each of the first
five anniversaries of the Termination Date

_____ (iii) in as equal amounts of whole shares as possible on each of the first
ten anniversaries of the Termination Date

_____ (iv) in as equal amounts of whole shares as possible on each of the first
fifteen anniversaries of the Termination Date

Notwithstanding the foregoing, any election made pursuant to this Section 9(c)
may be superseded by a subsequent election from the above choices; provided,
however, that no subsequent election pursuant to this Section 9(c) shall be
effective unless it is made at least 13 months prior to the Termination Date.

(d) Notwithstanding Section 9(c) hereof, in the event that the Director shall
die at any time prior to the redemption in full of the RSU, the Director hereby
elects for the previously unredeemed part of the RSU to be redeemed, and for the
previously undelivered RSU Shares and Dividend Equivalents to be delivered by
the Company to beneficiary designated by the Director for such purpose, at the
following time or times: [check one of the following]

_____ (i) as an entirety within 30 days following the date of death

_____ (ii) in as equal amounts of whole shares as possible over the remaining
term of the five, ten or fifteen-year period elected pursuant to Section 9(c)
hereof

Notwithstanding the foregoing, any election made pursuant to this Section 9(d)
may be superseded by a subsequent election from the above choices; provided,
however, that no subsequent election pursuant to this Section 9(d) shall be
effective unless it is made at least 13 months prior to the Termination Date.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date indicated below.

DIRECTOR

_________________________________

<Name>

Grant Date: <Date>

RSU Shares: <Number>

COMPUTER SCIENCES CORPORATION

By__________________________________

Van B. Honeycutt

Chairman and Chief Executive Officer

 